DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18, 11-22 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “filling the one or more through-vias with a dielectric material; and forming a via-in-via in the dielectric material filled in each of the one or more through-vias by a second laser ablation process, wherein: in the first laser ablation process, frequency, pulse width, and pulse energy of a first pulsed laser beam to irradiate the substrate are tuned based on a depth of the one or more features, and in the second laser ablation process, frequency, pulse width, and pulse energy of a second pulsed laser beam to irradiate the dielectric material are tuned based on a depth of the via-in-via,” as recited in claim 1, “wherein the one or more features have a diameter between 50 m and 200 m and a depth of between 500 m and 1mm;  pm and tuning frequency, pulse width, and pulse energy of the pulsed laser beam based on a depth of the one or more features, wherein the pulsed laser beam is tuned to have the frequency of between 5 kHz and 100 kHz, the pulse energy of between 0.5 mJ and between 4.5 mJ, and the pulse width of between 100 ms and 1200 ms,” as recited in claim 12, “wherein the one or more features have a lateral dimension of between 3 mm and 50 mm and a depth of between 50 m and 200 m; and tuning frequency, pulse width, and pulse energy of the pulsed laser beam based on a depth of the one or more features, wherein the pulsed laser beam is tuned to have the frequency of 5 kHz and 40 kHz, the pulse energy of between 0.5 mJ and 4.5 mJ, and the pulse width of between 15 ns and 600 ns,” as recited in claim 13, and “filling the one or more through-vias with a dielectric material; and forming a via-in-via in the dielectric material filled in each of the one or more through-vias by a second laser ablation process;  disposing one or more semiconductor dies within the one or more cavities; and  583661721PATENT Attorney Docket No.: APPM/44017948US disposing an interconnection within the via-in-via, wherein: in the first laser ablation process, frequency, pulse width, and pulse energy of a first pulsed laser beam to irradiate the substrate are tuned based on a depth of the one or more features, and in the second laser ablation process, frequency, pulse width, and pulse energy of a second pulsed laser beam to irradiate the dielectric material are tuned based on a depth of the via-in-via,” as recited in claim 15 respectively.
Claims 2-8, 14 and 16-22 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
April 23, 2022